Citation Nr: 1014150	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-00 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a heart 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1968; June 1971 to May 1974; and January 1978 to 
April 1988.  

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from an August 2007 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Muskogee, Oklahoma, which denied 
reopening the Veteran's claim of entitlement to service 
connection for a heart disorder.  

In March 2010, a Board videoconference hearing was held 
before the undersigned Veterans Law Judge sitting in 
Washington, D.C.  A transcript of that proceeding has been 
associated with the claims folder.

The record reflects that the Veteran has submitted additional 
evidence to the Board in conjunction with this case, 
accompanied by a waiver of initial review of the evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304 (2009).


FINDINGS OF FACT

1.  By an unappealed RO decision dated November 2005, the 
Veteran's claim of entitlement to service connection for a 
heart disorder was not reopened because the evidence of 
record failed to show that his heart disorder was incurred 
in, or aggravated by active duty service.

2.  Evidence received since the November 2005 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim.

3.  The greater weight of probative evidence establishes that 
the Veteran's current heart disorder did not have its onset 
in service, did not manifest within one year of separation 
from service, and is not otherwise shown to be etiologically 
related to a disease, injury or event in service.


CONCLUSIONS OF LAW

1.  The November 2005 RO decision that denied the Veteran's 
claim of entitlement to service connection for a heart 
disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for a 
heart disorder has been received.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

3.  The Veteran's heart disorder was neither incurred in, nor 
aggravated by active duty service.  38 U.S.C.A. §§ 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009). 

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability and effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim, as well as the information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The duty to notify requires, in the 
context of a claim to reopen, that the VA Secretary (the 
"Secretary") look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated May 2007.  
The RO informed the appellant of the types of evidence needed 
in order to substantiate his claim for service connection, 
the division of responsibility between the appellant and VA 
for obtaining the required evidence, and advised the 
appellant to provide any information or evidence in his 
possession that pertained to such claim.  The letter also 
provided the appellant with the criteria pertaining to what 
constitutes new and material evidence.  

Additionally, with respect to the requirements of Kent, the 
Board recognizes that the May 2007 notice letter advised the 
Veteran that his claim had been previously denied in 1995, 
but did not mention the October 1997 or November 2005 rating 
decisions that denied reopening his claim.  However, as the 
letter did inform the Veteran that his claim had been 
previously denied, advised him of the basis of the original 
denial on the merits, and notified him of the criteria 
pertaining to what constitutes new and material evidence, the 
Board finds that any error in failing to mention the 
additional 1997 and 2005 rating decisions was harmless.  
Furthermore, as the issue of whether new and material 
evidence has been received has been resolved in the Veteran's 
favor, any deficiency in notice required by Kent is harmless 
error.  For these reasons, the Board finds no prejudice in 
proceeding with adjudication of the appeal.

        b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service VA and 
private treatment records, and a VA heart examination report 
dated January 2008.  Additionally, the claims folder contains 
the Veteran's statements in support of his claim.  The 
Veteran has not referenced any other outstanding available 
treatment records that he wanted VA to obtain or that he felt 
were relevant to his claim.  

With regard to the VA examination, the Board observes that 
the examiner noted that he had reviewed the complete claims 
folder, including the Veteran's service and post-service 
treatment records, elicited from the Veteran his history of 
heart disorder symptomatology and treatment, and performed a 
comprehensive physical examination, including a review of 
diagnostic test results.  The Board therefore concludes that 
the examination report is adequate upon which to base a 
decision in this case.

In this respect, the Board notes that the Veteran's 
representative has argued that the VA examination was 
inadequate because the examiner was allegedly not a 
specialist.  See appeal pre-certification review, August 
2008.  He has also suggested that the opinion submitted by 
the Veteran's treating physician should be given greater 
weight that that of the VA examiner.  Id.  See also Board 
hearing transcript, March 2010.
With respect to the professional qualifications of the VA 
examiner, the Court has held that VA may satisfy its duty to 
assist by providing a medical examination conducted by a 
person who is qualified through education, training, or 
experience to provide competent medical evidence under 38 
C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 
(2007).  Additionally, neither the Veteran's representative, 
nor VA adjudicators, are medical professionals, and thus are 
not competent to request that the Veteran undergo any 
specific medical studies or tests.  See Colvin v. Derwinski, 
1 Vet. App 171 (1991).  In this case, as will be discussed in 
greater detail below, the Board finds that the examiner 
provided a detailed rationale and basis for his conclusion 
that the Veteran's current heart disorder is neither related 
to, nor was the result of his in-service chest pain.  
Accordingly, the Board finds that VA satisfied its duty to 
assist when it provided the Veteran with a medical 
examination performed by a physician, whose levels of 
training, education, and experience render him professionally 
qualified to provide competent medical evidence.  Cox at 569.  

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including endocarditis, 
myocarditis and certain other heart disorders, when 
manifested to a compensable degree of 10 percent or more 
within one (1) year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).

That an injury was incurred in service is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after military service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).



III. New and Material Evidence

An unappealed rating decision dated July 1995 denied the 
Veteran's claim of entitlement to service connection for a 
heart disorder.  In that decision, it was determined, based 
on a review the Veteran's service treatment records, that 
there was no medical evidence showing that he had either been 
diagnosed with or treated for a cardiovascular condition 
during service.  There was also no evidence that he had been 
diagnosed with a heart disorder to a compensable degree 
within one year of separation from service.  

Following the issuance of the July 1995 decision and 
accompanying notification letter, the evidence shows that a 
timely Notice of Disagreement ("NOD") was not received 
within one year of the rating decision.  As such, the 
Veteran's claim was not perfected for appeal.  The July 1995 
rating decision is therefore final.  See 38 U.S.C.A. § 7104.  
Accordingly, that decision is not subject to revision except 
on the receipt of new and material evidence.  38 U.S.C.A. § 
5108, 7104; 38 C.F.R. § 3.156.  

In October 1997, the Veteran filed to reopen his previously 
denied claim.  Thereafter, in an October 1997 rating 
decision, the RO determined that new and material evidence 
had not been received to reopen the previously denied claim 
of entitlement to service connection for a heart disorder.  
The RO explained that, while the evidence showed that the 
Veteran was receiving current treatment for a cardiac 
condition, it failed to show that such a disorder was present 
in service, or that it manifested to a compensable degree 
within one year of separation.  As the Veteran did not 
express disagreement within one year of receiving notice, the 
October 1997 rating decision also became final.  See 38 
U.S.C.A. § 7104.  Accordingly, that decision is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.

In August 2005, the Veteran again filed to reopen his 
previously denied claim.  Thereafter, in a November 2005 
rating decision, the RO again found that new and material 
evidence had not been received sufficient to reopen the 
Veteran's claim.  The RO explained that the evidence 
continued to show current treatment for a heart disability, 
but still failed to show that it was present in service, or 
that it manifested to a compensable degree within one year of 
separation.  As the Veteran did not express disagreement 
within one year of receiving notice, the November 2005 rating 
decision became final.  See 38 U.S.C.A. § 7104.  Accordingly, 
that decision is not subject to revision except on the 
receipt of new and material evidence.  38 U.S.C.A. § 5108, 
7104; 38 C.F.R. § 3.156.

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

In May 2007, the Veteran again applied to have his previously 
denied service connection claim reopened.  At that time, he 
submitted evidence that neither existed, nor was previously 
considered at the time of the 2005 rating decision.

The new evidence received since the November 2005 rating 
decision consists of an opinion letter from his treating 
physician, Dr. Norman McAlester.  Also of record are VA 
treatment reports and updated private treatment records, as 
well as statements by and on behalf of the Veteran.  Given 
the substantial evidence associated with the file that 
directly relates to the issue of whether the Veteran's 
claimed disorder was incurred in, or aggravated by active 
military service, the Board concludes that it satisfies the 
low threshold requirement for new and material evidence.  As 
such, the Veteran's claim is reopened.

The Board will now proceed to review the claim on the merits.  
As noted above, because the Veteran received appropriate VCAA 
notice as to the underlying claim, there is no prejudice in 
proceeding to consider his claim on the merits.  

IV.  Factual analysis

The Veteran contends that his current coronary artery 
disease, post-angioplasty, first manifested during active 
duty service in the form of chest pain and heart 
palpitations.  He claims that, since that time, he has 
experienced a worsening of his symptomatology, including 
having undergone nine cardiac catheterizations.  See Board 
hearing transcript, March 2010.

As an initial matter, the Board notes that the Veteran's 
September 1964 service enlistment examination revealed normal 
findings in all systems, including the heart and vascular 
systems.  On the accompanying medical history report, he 
indicated that he had never experienced shortness of breath, 
pain or pressure in the chest, or palpitations/pounding 
heart.  With the exception of an April 1968 clinical record, 
in which the Veteran was seen for complaints of chest pain, 
sneezing, watery eyes and frontal headaches (an examination 
revealed negative findings), subsequent periodic examinations 
through 1979 revealed normal findings, including a June 1979 
electrocardiogram ("EKG").  On a November 1980 medical 
history report, however, the Veteran reported that he had 
experienced or was experiencing pain or pressure in chest, 
and palpitation or pounding heart.  However, he specifically 
denied having any heart trouble.  In this regard, the Board 
notes that a review of the Veteran's DD 214 shows that his 
military occupational specialty was a practical nurse.  
During his March 2010 Board hearing, he reported that his 
occupation in the medical profession allowed him to undergo 
periodic EKGs that are not of record.  On the accompanying 
November 1980 medical examination report, however, the 
examiner found the Veteran's heart and vascular system to be 
within normal limits.  A subsequent June 1985 medical 
examination also revealed normal cardiovascular findings.

In November 1985, while stationed at Fort Sam Houston, the 
Veteran was seen in the cardiology department of McWethy 
Troop Medical Clinic for complaints of  atypical chest pain 
and heart palpitations.  He denied shortness of breath or 
syncope (loss of consciousness).  A cardiac examination noted 
findings within normal limits with regular heart rhythm and 
rate; an EKG indicated normal sinus rhythm findings.  The 
diagnosis was "non-malignant ventricular arrhythmia with no 
clinical evidence to suggest ASHD [arteriosclerotic heart 
disease] or cardiomyopathy."  In December 1985, he underwent 
Holter monitoring with a portable device for monitoring the 
heart, after which it was determined that prescription 
medication was not necessary.  In January 1986, the Veteran 
was seen in the hospital emergency room with complaints of 
chest pain.  He was diagnosed with atypical chest pain, non-
cardiac.  The examiner instructed him to take Mylanta as need 
and consult with a gastroenterologist.  During a 
gastroenterology consultation in February 1986, the examiner 
noted that the Veteran presented with a two-day history of 
high epigastric pain associated with some nausea and vomiting 
that was evaluated in the emergency room with no 
cardiopulmonary findings.  Following several diagnostic 
tests, he diagnosed the Veteran with acute epigastric pain 
syndrome, resolved, etiology unclear.  In March 1986, the 
Veteran underwent an outpatient stress test, which revealed 
normal findings.  The diagnosis was ventricular arrhythmia - 
rule out arteriosclerotic heart disease.  The Veteran's 
service treatment records reveal no further complaints of 
chest pain or any evidence of a heart disorder in service.  
His February 1988 service retirement examination revealed 
normal findings for the heart and vascular system.  On the 
accompanying medical history report, although the Veteran 
noted having experienced pain or pressure in the chest and 
palpitation or pounding heart, he indicated that he did not 
have and/or had not experienced heart trouble.  

The evidence of record indicates that, following service, the 
Veteran did not complaint of, seek treatment for, or receive 
a diagnosis of a heart disorder until April 1994, when he 
underwent a stress test that revealed abnormal findings.  In 
September 1997, he underwent cardiac catheterization and 
angioplasty.  The diagnosis was angina pectoris and non-
sustained ventricular tachycardia secondary to coronary 
artery disease.  The examiner also noted that he was on 
medical therapy for a history of peptic ulcer disease.  
Subsequent private treatment reports show that in May 2001, 
he was seen again for recurrent fatigue and chest discomfort 
with an abnormal nuclear stress test, at which time, he 
underwent another cardiac catheterization and angioplasty 
with placement of a stent.  

In January 2007, the Veteran's treating physician, Dr. Norman 
McAlester, wrote a letter, in which he stated that he had 
reviewed the Veteran's medical records back to 1985, 
including the report from his January 1986 in-service 
emergency room visit for chest pain.  He wrote that, based on 
his review of the records, "...it appears evident that [the 
Veteran's] symptoms [sic] of chest pain and fatigue back in 
1985 and after were directly related to the coronary artery 
disease and stenosis later found by Dr. Lucenta."

In January 2008, the Veteran was afforded a VA compensation 
and pension examination pursuant to his claim of entitlement 
to service connection for a heart disorder.  The examiner 
first noted that he had reviewed the Veteran's complete 
claims folder, including his service treatment records.  He 
noted that the Veteran had undergone angioplasty five times, 
beginning in 1997 (during his March 2010 Board hearing, the 
Veteran said that he had since undergone further procedures, 
resulting in nine catheterizations; he subsequently submitted 
additional treatment records showing two additional 
catheterizations in 2007 and 2009, respectively).  The 
examiner also performed a complete physical examination, 
including a review of Holter monitoring results, chest x-rays 
and clinical laboratory work.  Based on his review, he opined 
that the Veteran's current coronary artery disease with 
angioplasty was less likely than not due to his history of 
palpitations during service.  In this regard, he noted that 
the Veteran had undergone extensive cardiac work ups in 
service, including Holter monitoring and exercise tolerance 
testing, which had revealed no ischemic changes and normal 
response to adequate stress.  He further observed that an in-
service cardiology consultation in November 1986 had found 
that the Veteran had non-malignant ventricular arrhythmias 
with no clinical evidence to suggest arteriosclerotic heart 
disease or cardiomyopathy and no indication for treatment.  
Moreover, he noted that it was not until 1997, several years 
after service, that the Veteran underwent angioplasty, which 
then revealed the presence of two cardiac lesions.  He 
therefore concluded that it was clear that the Veteran did 
not have a heart disorder during service, and rationalized 
that the presence of premature ventricular contractions 
("PVCs") without any evidence of heart disease in service 
does not lead to coronary artery disease later in life, and 
subsequent angioplasty.  

The claims folder also contains VA treatment reports dated 
April 2004 through November 2006, which reveal no treatment 
for the Veteran's heart disorder.
V. Conclusion

Having reviewed the complete evidence of record, the Board 
finds that the greater weight of probative evidence is 
against finding in favor of the Veteran's claim of 
entitlement to service connection for a heart disorder.  In 
reaching this conclusion, the Board finds the most probative 
evidence to be the VA examiner's report, in which a qualified 
medical professional provided a very thorough rationale for 
his conclusion that the Veteran's current coronary artery 
disease did not have its onset during service, and is not 
otherwise related to service.

In this regard, the Board has both considered whether service 
connection is warranted on either a direct or presumptive 
basis for such disease.  However, as noted above, because 
there is no competent evidence that the Veteran was diagnosed 
with a heart disorder to a compensable degree within one year 
of separation from service, service connection for a heart 
disease on a presumptive basis is not warranted.

In arriving at its conclusion that service connection is not 
warranted on a direct basis, the Board notes that it has also 
considered the letter from Dr. McAlester, in which he opined 
that the Veteran's current heart disorder was related to his 
chest pain and palpitations in service.  In this regard, the 
Board notes that whether a physician provides a basis for his 
or her medical opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  Conversely, the weight 
of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In this case, although Dr. McAlester noted that he had 
reviewed the Veteran's 1985 and 1986 service treatment 
reports, and cited EKGs demonstrating multiple PVCs, he did 
not provide a rationale or basis for his conclusion that the 
Veteran's current heart disorder is related to his non-
cardiac chest pain in service.  Nor did he explain how the 
finding of cardiac lesions in 1997, over nine years after 
active duty service, was related to the Veteran's non-
malignant ventricular arrhythmias in 1986.  Furthermore, it 
is unclear precisely upon what history Dr. McAlester based 
his opinion.  Although he noted that he had reviewed the 
Veteran's treatment records going back to 1985, he failed to 
explain why, following the Veteran's diagnosis of non-cardiac 
chest pain in January 1986, and normal cardiac stress test 
results in March 1996, his subsequent medical examinations in 
service and at service separation revealed normal 
cardiovascular findings.  As such, the Board finds his 
statements to be less probative with regard to a nexus 
between the Veteran's current disorder and service.

Additionally, insofar as the representative's contention that 
VA should accord more weight to the opinion of the Veteran's 
physician than the VA examiner, the Board notes that, during 
the March 2010 Board hearing, the Veteran and his 
representative were advised that Dr. McAlester's opinion 
letter did not provide a rationale or basis for his findings.  
Per the representative's request, they were further advised 
that the record would be left open for an additional 30 days 
to allow the Veteran to submit additional evidence in support 
of his claim, including an additional statement from Dr. 
McAlester.  However, while the Board subsequently received 
updated private treatment records, it did not receive any 
further statements from Dr. McAlester to explain his prior 
statement.  

Moreover, in contrast to Dr. McAlester, the VA examiner 
provided a thorough rationale underlying his conclusion that 
the Veteran's current heart disorder was not related to his 
military service.  His examination report addressed all of 
the Veteran's contentions regarding his claims of a heart 
disorder in service, and his report was comprehensive and 
fully explained the reasons and bases for his opinion.  
Although the examiner clearly considered the Veteran's 
contentions, he nonetheless concluded that the competent 
evidence of record weighed against a finding that his chest 
pain and palpitations in service, without any objective 
abnormal manifestations of a heart disorder, were the cause 
of his current coronary artery disease.  Accordingly, the 
Board finds this opinion to be the most probative evidence of 
record as to whether the Veteran's current heart disability 
is the result of, or is otherwise related to his symptoms in 
service.  

In addition to the medical evidence, the Board has also 
considered the statements of the Veteran concerning his claim 
that his current cardiovascular disease began in service.  In 
this regard, the Court has held that, lay persons, such as 
the Veteran, may be competent to offer testimony on certain 
medical matters, such as describing symptoms observable to 
the naked eye, or even diagnosing simple conditions such as a 
dislocated shoulder.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  In that regard, his statements are 
entitled to some probative weight.  However, the Board 
believes that, unlike disabilities such as a dislocated 
shoulder, heart disease is not the type of condition that 
lends itself to lay observation.  Furthermore, although the 
Veteran, as a practical nurse, obviously has some education 
and experience in medical matters, he has not been shown to 
be competent to offer an opinion, without further supporting 
medical evidence, on a cardiac matter clearly requiring the 
use of diagnostic testing, such as claiming coronary artery 
disease diagnosed many years after service, had its onset in 
service or is otherwise related to service.  See Layno v. 
Brown, 6 Vet. App. 465, 469- 470 (1994); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As noted above, 
his service treatment records show that the cardiovascular 
diagnostic tests performed during service revealed normal 
findings.  Accordingly, his statements as to causation are 
not competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In summary, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a heart disorder.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the "benefit-of-the-doubt" rule enunciated 
in 38 U.S.C.A. § 5107(b).  However, as there is not an 
approximate balance of evidence, that rule is not applicable 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

As new and material evidence has been received, the 
previously denied claim of entitlement to service connection 
for a heart disorder is reopened.  The appeal is granted to 
that extent only.

Entitlement to service connection for a heart disorder is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


